Citation Nr: 1805642	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  08-12 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome.

2.  Entitlement to service connection for left knee disability. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Cleveland, Ohio.  Jurisdiction was subsequently transferred to St. Louis, Missouri.  The Veteran was provided a hearing in November 2017 with the undersigned Judge, and a transcript of the hearing is of record.  

The claims were brought before the Board in January 2010 and September 2011 and were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, another remand is necessary to afford the Veteran every possible consideration. 

In November 2017, the Veteran was provided a Board hearing.  The Veteran testified that while in service he played for the Marine Corps' football team.  He stated during this time he hurt his knee on the field and while stationed on his ships in the Philippines.  The Veteran stated that one time he slipped while on the ship and his knee came out of the socket.  He stated he sought treatment at the Navy infirmary but those records do not seem to be part of his file.  He stated he continued to have knee issues throughout his service, and would often self-medicate as they were often told to just work their way through it.  He further stated that during his time in service, his arms began to hurt during firearms training from where the sling affected his arm.  He also stated that he worked on computers and teletypes, which required a lot of typing.  He stated that in July 1975 he complained of hand numbness and was seen at the infirmary for it.  The Veteran provided that he believed his work on the computers and teletypes are what caused his carpal tunnel.  The Veteran additionally stated he was getting treatment for his carpal tunnel beginning in the 1980s, shortly after service.  He stated he then had surgery for his condition in 1997.  The Veteran stated that he consistently had treatment and issues with his left knee and carpal tunnel since service.

The Board notes that it appears that not all of the Veteran's service treatment records are a part of the record, specifically, those relating to his left knee dislocation.  Further, the Veteran was never provided a VA examination for his left knee condition and has not had an examination pertaining to his carpal tunnel in over 7 years.  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran has been treated for left knee issues throughout the years and was seen for numbness of his hands while in service.  Further, the Veteran testified to possible additional service treatment records that are not currently part of the record. 

As such, because there is an indication that additional service treatment records pertaining to the knee are missing from the record, as well as the Veteran not being afforded an examination for his left knee disability, the Boards finds that a remand is required in order to retrieve such service records and to obtain medical examinations with opinions addressing the nature and etiology of any of the claimed conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA and private treatment records relevant to the Veteran's left knee condition and bilateral carpal tunnel.  Specifically, exhaust all efforts to obtain all of the Veteran's service treatment records from the United States Navy and Marine Corps, or any other appropriate repository. 

2.  After completion of Step 1, schedule the Veteran for a VA examination with an appropriate examiner at a VA facility nearest to him to determine the etiology of any left knee condition, to include dislocation of the knee.  The record and a copy of this Remand must be made available to the examiner. 

Following a review of the entire record, to include the Veteran's competent lay statements regarding in-service dislocation, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left knee disability had its onset during, or is otherwise related to, his active duty service, to include his dislocation from a fall on the ship and playing football. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  Then, schedule the Veteran for a VA examination with an appropriate examiner, to determine the etiology of the Veteran's bilateral carpal tunnel.  The record and a copy of this Remand must be made available to the examiner.    

Following a review of the entire record, to include the Veteran's competent lay statements, as well as the onset of current symptomatology, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral carpal tunnel had its onset during, or is otherwise related to, his active duty service, to include his working on computers and teletypes while in service and his July 1975 in-service complaint for hand numbness. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

4.  After completion of the above, readjudicate the issues on appeal.  If the benefits sought remain denied, provide the Veteran with a supplemental statement of the case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




